I should
like at the outset, Sir, warmly to congratulate you on your
election to the presidency of the General Assembly, which
marks the opening of the regular annual session. Your wise
and dynamic leadership will determine the scope and
outcome of our work.
I would like also to thank Mr. Didier Opertti for his
dedication and commitment throughout the fifty-third
session of the General Assembly.
Let me also reiterate Luxembourg's confidence, given
our Secretary-General's characteristic tireless determination
to promote dialogue, knowledge and mutual recognition,
that his efforts will lead to greater mutual understanding.
The respect accorded to, and the effectiveness of, our
Organization will depend on the strong cohesiveness of its
membership. Within its modest means, my country intends
to contribute to this key objective. Luxembourg is proud of
having participated in the definition of the European
Union's core positions. These were explained to the
Assembly by Mrs. Tarja Halonen, the Minister for Foreign
Affairs of Finland, in the statement she made in her
capacity as current Chairman-in-Office of the European
Union.
This fall will mark the tenth anniversary of the end of
the cold war, which for more than four decades hampered
the harmonious development of international relations.
Among other things, it prevented our Organization from
fully discharging its mandate to maintain international
peace and cooperation. This anniversary is definitely a
happy one, even if much of what had been hoped for in
1989 has failed to materialize and the consequences of
certain upheavals are still being felt.
Nonetheless, today's international environment has
seen far-reaching changes, and the international
community is now in a position to tackle very complex
challenges. My country hopes that this historic
breakthrough at century's end will be further consolidated.
Today is my first opportunity to represent my
country from this rostrum and to address the Assembly,
which comprises nearly all the countries of the world.
Luxembourg is one of the founding Members of our
Organization, and in October 1945, it was the smallest.
Our presence in San Francisco was due to our
determination to cooperate with the international
community and to reaffirm our sovereignty. Today I
would reiterate the commitment of the people of
Luxembourg to our Organization, which is called upon to
play a pivotal role in an international environment that is
becoming increasingly globalized yet, at the same time,
more and more fragmented.
While the first aspect of this process, globalization,
is most apparent in the economic field, the second,
fragmentation, is more clearly felt in the political arena,
as social inequities are increasing. This process will
undoubtedly result in very complex tensions, heightening
those that already exist and creating new ones. These will
have to be analyzed and dealt with; to do this we will
need imagination, clear-sightedness and, above all, an
effective resolve and capacity to act. Our security and
prosperity will depend on the way in which our
Organization confronts these challenges.
It would be unrealistic to expect a solution from the
Organization every time humanitarian disaster strikes or
a conflict breaks out. There is no such thing as a world
government, and it would be a disservice to the United
Nations to fail to acknowledge this obvious fact.
Nevertheless, the United Nations is a platform and
a forum for negotiations at the global level, and we
should therefore exert every effort to ensure its smooth
functioning. To do this it must have adequate funding to
duty bound to respect their Charter obligation to pay in
full, unconditionally and on time the amounts they owe to
the Organization. This also means that increasingly, the
13


major political orientations of the Organization are decided
upon by consensus, thereby ensuring the support of all
States for its actions. It also means that the effort to update
and reform the United Nations mechanisms still remains
fully relevant.
It is only through cooperation, understanding and
solidarity, together with respect for commitments entered
into and for the rule of law, that progress towards a true
cohesiveness will be possible. All the Members of our
Organization are directly responsible for ensuring that their
contribution to the common undertaking and to its progress
is not lacking. This was the case during the decision to
create an International Criminal Court. We have thus
reached an important stage in the field of international
ethics and morality by providing ourselves with an
instrument through which those responsible for atrocities in
time of war and for crimes against humanity will be held
to account. The international community will henceforth be
more vigilant and will no longer allow those who have been
found guilty of such crimes to continue to enjoy impunity.
My country will ratify the Statute of the Court as soon as
possible, and we hope that it will soon become a reality.
My country's profound commitment to the European
Union, which is preparing to enlarge its membership, is a
sure reflection of our strong aspiration to strengthen both
the internal cohesion of the countries of the region and to
promote cooperation at an international level. The
contribution of the European Union to the life of our
Organization is intended to be a driving force for its further
development.
Small countries like mine tend to develop an acute
awareness of their own vulnerability. This is often further
aggravated by a considerable difficulty: that of making
known to our foreign partners a little-known national
reality. That explains our commitment to the vitality and
smooth functioning of intergovernmental organizations. For
us, the United Nations represents an irreplaceable forum for
the exchange of ideas and experiences, but to an even
greater extent it must be a tool for the maintenance of
international peace and security, development and respect
for universal values.
A new Government has just taken office in
Luxembourg. Its first task will be to ensure the continuity
of our foreign commitments. But it also intends consistently
to develop our policy of demonstrating our presence,
participation and solidarity at the international level. This
determination will be expressed through the major
intergovernmental organizations, which define the rules of
coexistence between nations and peoples. The United
Nations unquestionably takes pride of place among them.
My Government also intends to further develop its
relations with the more remote regions of the world. This
is an effort to respond to a real deficiency, which can be
explained by our size and our limited human resources. It
is important for us to remedy that situation through a
balanced programme of contacts. The United Nations, and
the presence of numerous delegations at United Nations
Headquarters in New York and at Geneva, will doubtless
provide us opportunities conducive to achieving that end.
The United Nations Development Programme
Human Development Report this year undertakes an in-
depth analysis of the phenomenon of globalization. It
clearly brings out the beneficial aspects and the
opportunities provided by this process, while at the same
time showing the negative consequences, which are very
serious and worrying: instability in financial relations,
high unemployment, an unsteady job market, the ravages
of AIDS, the increasing inequalities between North and
South, the extension of those inequalities to the field of
knowledge and the constantly growing marginalization of
a large number of developing countries.
The political and social effects of these
developments are no less worrying: increased
impoverishment, new forms of crime and violence,
increased migration, the destabilization of States and the
growing number of conflicts. Faced with these issues, the
States Members of this Organization have a major
responsibility to assume. The proposals contained in the
report therefore deserve constructive examination, and my
delegation is ready to take part in it. Ensuring that there
is a social and ethical dimension to globalization, agreeing
on new rules for good world governance and protecting
the environment are some of the major issues to be
agreed on in forthcoming discussions. That is why we
intend to deepen our commitment in areas related to
human development.
The fight against poverty, which the United Nations
has declared to be a priority objective, cannot be
conducted only in the economic sphere. It should be part
of an overall plan that also deals with related factors such
as the lack of family care facilities, shortcomings in
education and health and insufficient administrative
structures. A reallocation of resources is also required as
part of this effort. In that spirit, Luxembourg is now in
the process of meeting the targets of our Organization.
Starting in the year 2000, it will be devoting 0.7 per cent
14


of its gross national product to official development
assistance. The Government of Luxembourg has decided to
increase that contribution to 1 per cent of its gross national
product over the next five years. Education and health will
be priority areas for our cooperation.
During the negotiations in the Millennium Round in
the World Trade Organization we must take account of that
context and pay particular attention to the interests of the
developing countries. We also support all the efforts
designed to alleviate the debt problem, particularly in the
case of the least developed countries.
The vast majority of the people of Luxembourg uphold
a model of society that strikes a fair balance between free
enterprise and social justice. This model of a social market
economy ensures development and social cohesion, even if
it may require periodic adjustment. This should prove an
inspiration at the regional and international levels.
Through the experience that we have gained over one
and a half centuries of independence, Luxembourg is
convinced that the principles of democracy, respect for
human rights, the functioning of the rule of law and the
transparent and ordered management of public affairs are
the essential elements that help to promote development.
The major conferences that have taken place during the past
decade on the subjects of human rights, social development,
population, the advancement of women and human
settlements have opened a new era of constructive dialogue
and shared responsibility, which has made a major
contribution to defining and redefining the action of the
United Nations in the field of development. We must
ensure that henceforth there will be coordinated, integrated
and effective follow-up to the steps that have been taken.
Those who represent civil society, the non-
governmental organizations, are essential partners of our
Governments in the implementation of the programmes and
action plans developed and adopted during the major
conferences. It is those people who work in the field in
direct contact with women, men and children who are at the
very centre or our efforts. We therefore attach great
importance to their close association with the follow-up
process for the conferences and the preparations for future
activities.
Other meetings are in preparation, notably those on the
subjects of racism and development financing. Each of
these initiatives is part of our effort to promote a fairer and
more equitable society, both internationally and within our
own national societies. The United Nations serves as a
catalyst in this process. It is undeniable that in this field
our Organization has found an innovative and useful role
to play.
It is indeed paradoxical that a decade that was
originally marked by a desire for openness has ended with
a disturbing new outbreak of bloody conflicts and
practices that we thought had become things of the past.
How can we overlook the growing number of
humanitarian tragedies and fail to see the increasing
expressions of nationalism, intolerance and refusal to
accept those who are different? They highlight the
historical or newly erected barriers which have made
impractical any dialogue between majorities and
minorities.
In these circumstances, there is a new requirement.
As the Secretary-General has said, strict adherence to the
traditional concept of State sovereignty is no longer
sufficient to meet present-day realities. We must
investigate new ways to live together in society that will
respect the character of each individual. We must find
ways to improve the functioning of democracy so that it
will be better able to accommodate internal diversity.
This Organization, especially the organ responsible
for the maintenance of international peace and security,
has not been given sufficient means to adapt to new
situations. The structures of the Security Council are
inadequate after several decades during which it has been
impossible to carry out a thorough review. Although
discussions on Council reform have been under way for
more than five years, there is a prevailing feeling of
powerlessness. It seems unlikely that any new movement
can result from the repeated clash of known positions.
Since last autumn, Security Council action has been
hamstrung by the reemergence of schisms harking back
to a bygone age. Now as then, the result is an inability to
act, so the matter of Iraq has been bogged down. For
more than a year, Council members have been unable to
work together and formulate a viable monitoring system
that would guarantee that the Iraqi regime no longer
possesses weapons of mass destruction. This dispute
benefits only those who continue to flout international
law. The credibility of the United Nations can hardly gain
from this prevarication.
The recent political and humanitarian crisis in
Kosovo has shown that the community of nations no
longer has either sufficient determination or sufficient
means to prevent tragedies of that scale. In the face of the
15


horror of ethnic cleansing, a number of countries were
obliged to shoulder their responsibilities. The tragic
deterioration of the situation on the ground and the lack of
realism at the negotiating table made military action
inevitable. My country demonstrated its active solidarity
during that tragedy, because a passive response to such
crimes is no more acceptable in the international arena than
it is at home. Today, pacification is under way in Kosovo,
but minorities must be protected, respect for the law must
be guaranteed, and democratic institutions must be set up.
The Organization, in collaboration with other institutions,
has taken these tasks in hand.
The international community's commitment to build
multi-ethnic, multicultural, democratic societies in the
Balkans holds out to the Serbian leadership and the Serbian
population the prospect of a peaceful, secure and
prosperous future in the community of Europe. It is up to
them to seize this opportunity.
The Secretary-General has said that United Nations
action cannot stop until stability, security and peace return
to the entire African continent. That goal is far from having
been achieved, with serious conflicts taking place in central
Africa and in Angola. But there are glimmers of light in
Sierra Leone, in the Democratic Republic of the Congo and
in the Horn of Africa. The crises there, while not yet
resolved, are at least on the path of negotiation. It is
encouraging to note that this progress has been achieved
thanks to the active participation of the countries of the
region.
We cannot allow the fate of Africa to slip out of the
field of action of the international community. We must
control the diverse situations relating to politics,
development and the democratization of society to enable
the continent to recover its proper place in the comity of
nations. That can be achieved only through sustained,
concerted medium-term and long-term action by the
international community and by the United Nations system.
My country will participate fully in these efforts.
In East Timor it seemed that, after 25 years of
injustice and oppression, there was a process that would
give the Timorese people an opportunity peacefully to take
charge of their future. Their desire for independence was
freely and clearly expressed under United Nations auspices.
Despite the Indonesian authorities having committed
themselves to guaranteeing order and security before and
after the popular consultation, grave violations occurred in
East Timor, followed by massacres and the large-scale
deportation of civilians. We welcome the dispatch of a
multinational force under United Nations authority to put
a rapid end to the violence and the atrocities, and to
repatriate people in decent conditions. We support the
efforts of the Secretary-General and of the United Nations
Mission in East Timor to continue the process leading to
the independence of East Timor. We must quickly
improve the island's humanitarian situation, which
continues to deteriorate, inflicting suffering on the
population concerned.
In the Middle East, after years of deadlock, Israelis
and Palestinians have resumed negotiations with the
participation of other parties to the peace process, with
the declared intention of concluding them by the autumn
of 2000, which would coincide with the Millennium
Assembly. Could anyone imagine a finer symbol of
concerted international action to restore peace and
security than lasting reconciliation in a land that is the
cradle of so many religions and so many civilizations?
The Millennium Summit will give us the chance to
take stock of what has been accomplished and of what the
complex decade of the 1990s has brought us, as well as
to chart the course for future action. The Secretary-
General has outlined this in his report on the work of the
Organization. We must give him effective tools to
forestall catastrophes, whether caused by the elements or
by the hand of man, and to coordinate our work to
minimize the consequences of tragedies we are unable to
avert.
In declaring its determination to tackle humanitarian
challenges in a spirit of prevention rather than of reaction,
the Organization has set itself an ambitious goal. It is up
to us to prove our will and our capacity to work
effectively to reach that goal.















